Ivory v Al-An El. Maintenance (2015 NY Slip Op 00458)





Ivory v Al-An El. Maintenance


2015 NY Slip Op 00458


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13968N 402896/11

[*1] Sonia Ivory, Plaintiff-Appellant,
vAl-An Elevator Maintenance, Defendant-Respondent.


Diamond & Diamond LLC, New York (Stuart Diamond of counsel), for appellant.
Gallo Vitucci & Klar LLP, New York (Kimberly A. Ricciardi of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Joan M. Kenney, J.), entered September 13, 2013, which, to the extent appealed from as limited by the briefs, sua sponte precluded plaintiff from offering at trial the testimony of three nonparty witnesses, unanimously dismissed, without costs.
The part of the court's order that was entered sua sponte is not appealable as of right (see Ning-Yen Yao v Yao, 88 AD3d 462, 462-463 [1st Dept 2011]; see also Sholes v Meagher, 100 NY2d 333, 335 [2003]; CPLR 5701[a][2],[3]). We decline to grant leave to appeal (cf. Ning-Yen, 88 AD3d at 462-463; see CPLR 5701[c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2015
CLERK